DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-21 and 31-32 are allowed while claims 24-26 are objected to and claims 22-23 and 27-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 08/08/2022, with respect to claims 1-21, 24-26, and 31-32 have been fully considered and are persuasive.  Therefore, the 102 rejection of claims 1-4, 9, 31-32 and the 103 rejection of claims 1-21, 23-26, and 31-32 has been withdrawn. 
However, the remaining arguments with respect to claim(s) 22, 23, and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 22 be found allowable, claims 27-28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Readman (U.S. Patent No. 6,595,559).
Claim 22, Readman discloses: 
A dual metal adapter (considered as combination of 35 and 36 in fig. 16) for connecting to an end of at least one member (46 and 49, fig. 16) separate from the dual metal adapter, comprising: 
an inner tube (36, fig. 16) having an outer surface and a first inner surface (see fig. 16, where the inner tube has both an inner and outer surface), 
the first inner surface sized and shaped to receive and contact the end of the at least one member (see fig. 16, where the inner tube contacts the members) and being formed from a first metal having a first resistivity (see col. 7, line 30, where the tube is made of copper); and 
an outer tube having a second inner surface, the second inner surface extending over the inner tube and contacting the outer surface of the inner tube, 
the outer tube being formed from a second metal  (see col. 7, line 31, where the outer tube is formed of steel) having a second resistivity greater than the first resistivity (see note below), 
the at least one member being configured to be metallurgically bonded to the inner tube in response to heat applied to the outer tube (see col. 8, lines 18-20, where the outer and inner tube ends are brazed together), 
the first and second metals having melting points greater than about 800 degrees Celsius (see https://www.onlinemetals.com/en/melting-points where the melting points of copper and steel are above 800 degrees Celsius).
In regards to a second metal having a second resistivity greater than the first resistivity of the first metal, Copper is known to have a resistivity of 1.724*10^-8 and steel is known to have a resistivity of 15*10^-8, therefore, the limitation is met because the combination comprises the outer tube is made of steel and the inner tube is made of copper (see https://www.engineeringtoolbox.com/resistivity-conductivity-d_418.html).

Claim 23, Readman discloses: 
The adapter recited in claim 22, wherein the at least one member is configured to be metallurgically bonded to the inner tube in response to current applied to the outer tube (it appears that the at least one member would be capable of being metallurgically bonded to the inner tube because Readman discloses nothing that would appear would prevent such capability).

Claim 29, Readman discloses:
The adapter recited in claim 22, wherein the inner and outer tubes are free of moving parts (see Fig. 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable Readman  as applied to claim 22 above.
	In regards to claims 27 and 28, Readman discloses:
The assembly recited in claim 22, wherein the inner tube is formed from copper and the outer tube is formed from steel (see rejection of claim 22 above, where the inner tube is formed from copper and the outer tube is formed from steel),
but does not explicitly disclose the outer tube is formed of stainless steel. 
However, stainless steel a known material and has a known advantage over ordinary steel such that stainless-steel is corrosion resistant due to the addition of chromium oxide to ordinary steel (see https://www.jagranjosh.com/general-knowledge/what-is-the-difference-between-steel-and-stainless-steel-1518080822-1, hereinafter referred as “website”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use stainless steel instead of steel for the outer tube of Readman because stainless steel is a known material that has a known advantage over ordinary steel such that stainless-steel is corrosion resistant due to the addition of chromium oxide to ordinary steel (see website above) and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

	In regards to claim 30, Readman discloses:
The assembly recited in claim 22, but does not explicitly disclose a liquid-cooled rotary electric machine.
However, Readman discloses that the advantage to using the assembly allows proper connection without a visual inspection and it appears this device is capable of being connected to a liquid electric rotary machine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to connect the assembly of Readman to a liquid cooled rotary electric machine to allow a proper connection between two pipes without the need of a visual inspection, as taught Readman (see col. 1, lines 27-39).

Allowable Subject Matter
Claims 1-21 and 31-32 are allowed.
Claim 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moise (U.S. Patent No. 2,241,517) discloses a similar device to the present invention.
Yamamoto et al. (U.S. Patent No. 6,514,631) discloses a similar device to the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679